Fourth Court of Appeals
                               San Antonio, Texas
                                   October 30, 2013

                                  No. 04-13-00656-CR

                                   Jesus CARDOSO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 371974
                         Honorable Scott Roberts, Judge Presiding

                                       ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on October 30, 2013.


                                            _____________________________
                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2013.

                                            _____________________________
                                            Keith E. Hottle, Clerk